SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at September 30, 2015 and Independent Auditors’ Report Review Report on review of interim financial information To the Members of the Board of Directors and Management Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying individual and consolidated interim financial information of Braskem S.A. (the “Company”) included in the Quarterly Financial Information for the quarter ended September 30, 2015, which comprises the balance sheet as of September 30, 2015, the statements of profit or loss and comprehensive income for the three-month and the nine-month periods then ended, changes in equity and cash flows for the nine-month period then ended, and notes to the interim financial information. Management is responsible for the preparation and presentation of this individual interim financial information in accordance with CPC 21(R1) Technical Pronouncement - Interim Financial Information and the consolidated interim financial information in accordance with CPC 21(R1) and international standard IAS 34 - Interim Financial Reporting , issued by the International Accounting Standards Board - IASB, as well as for the presentation of this quarterly information in accordance with the standards issued by the Brazilian Securities and Exchange Commission, applicable to the preparation of interim financial information. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international review standards applicable to interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity , respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of interim financial information and presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by IASB, applicable to the preparation of interim financial information and presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. Emphasis of a matter We call attention to note 20 (a) to the interim financial information which discloses events and the actions taken by the Company with respect to the ongoing internal investigations. Our conclusion does not have a change related to this issue. Other matters Statements of value added We also reviewed the individual and consolidated statements of value added for the nine-month period ended September 30, 2015, prepared under the responsibility of the Company's management, whose presentation on the interim financial information is required under the standards issued by CVM - Brazilian Securities and Exchange Commission applicable to the preparation of Interim Financial Information and considered as additional information by IFRS, which do not require the presentation of the statement of value added. These financial statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added are not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. Corresponding figures The corresponding figures related to the balance sheets, individual and consolidated, as of December 31, 2014 and to the interim financial information related to the statements of profit or loss and comprehensive income for the three-month and nine-month periods and of the statements of changes in equity, cash flows and value added for the nine-month periods ended September 30, 2014, presented for comparison purposes in the interim financial information for the current period, have been audited and reviewed by other independent auditors, who issued reports dated February 12, 2015 and November 6, 2014, respectively, without any modification. São Paulo, November 3, 2015 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at September 30, 2015 All amounts in thousands of reais Consolidated Parent company Assets Note Sep/2015 Dec/2014 Sep/2015 Dec/2014 Current assets Cash and cash equivalents 3 6,346,923 3,993,359 3,266,725 2,416,288 Financial investments 4 108,363 89,729 87,243 78,243 Trade accounts receivable 5 3,346,758 2,692,612 3,902,924 5,382,456 Inventories 6 5,194,666 5,368,146 3,633,566 3,810,498 Taxes recoverable 8 1,475,783 2,129,837 953,573 1,416,523 Dividends and interest on capital 7(b) 4 2,384 69,955 Prepaid expenses 65,550 99,469 22,822 72,997 Related parties 7 10,507 66,616 113,867 132,413 Derivatives operations 14.2 9,416 33,555 9,416 33,555 Other receivables 275,978 287,876 211,168 201,025 16,833,948 14,761,199 12,203,688 13,613,953 Non-current assets Financial investments 4 35,183 42,494 35,183 42,495 Trade accounts receivable 5 19,815 25,050 4,276,414 23,129 Advances to suppliers 6 138,158 68,988 138,158 68,988 Taxes recoverable 8 1,245,306 1,045,428 1,151,191 962,551 Deferred income tax and social contribution 17 3,593,693 870,206 2,595,488 493,303 Judicial deposits 256,274 230,945 247,480 223,940 Related parties 7 142,903 138,501 171,802 137,477 Insurance claims 124,962 143,932 122,581 139,751 Derivatives operations 14.2 39,350 - - Other receivables 173,905 91,905 44,532 47,575 Investments in subsidiaries and jointly-controlled investments 9 190,103 120,024 4,581,293 4,633,042 Other investments 6,360 6,511 6,123 6,123 Property, plant and equipment 10 34,184,622 29,001,490 16,707,952 17,297,907 Intangible assets 11 2,835,664 2,835,728 2,576,645 2,610,027 42,946,948 34,660,552 32,654,842 26,686,308 Total assets 59,780,896 49,421,751 44,858,530 40,300,261 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at September 30, 2015 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Sep/2015 Dec/2014 Sep/2015 Dec/2014 Current liabilities Trade payables 11,420,841 10,852,410 7,912,706 10,443,712 Borrowings 12 2,168,710 1,418,542 2,158,305 2,134,951 Project finance 13 207,525 26,462 Derivatives operations 14.2 76,706 95,626 15,040 18,588 Payroll and related charges 552,676 533,373 403,095 412,890 Taxes payable 15 719,384 203,392 293,004 117,696 Dividends and interest on capital 4,291 215,888 7,068 218,664 Advances from customers 125,864 99,750 43,511 45,887 Sundry provisions 18 54,377 88,547 33,241 53,049 Post-employment benefits 19 336,357 336,357 Accounts payable to related parties 7 782,308 447,357 Other payables 297,930 212,945 182,600 110,814 15,628,304 14,083,292 11,830,878 14,339,965 Non-current liabilities Trade payables 7 4,256,031 Borrowings 12 25,717,854 18,918,021 8,776,646 7,863,666 Project finance 13 12,472,660 7,551,033 Derivatives operations 14.2 1,192,846 594,383 1,156,237 594,383 Taxes payable 15 30,708 30,699 29,816 30,634 Accounts payable to related parties 7 15,679,449 10,008,077 Ethylene XXI Project Loan 16 1,389,588 792,188 Deferred income tax and social contribution 17 824,301 603,490 Post-employment benefits 19 99,310 69,176 Provision for losses on subsidiaries 1(a) 175,017 654,766 Advances from customers 50,282 88,402 13,036 26,147 Sundry provisions 18 482,717 505,677 406,782 439,915 Other payables 248,577 291,040 158,481 254,933 42,508,843 29,444,109 30,651,495 19,872,521 Shareholders' equity 21 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 465,663 736,180 465,663 736,180 Other comprehensive income (9,306,146) (2,924,057) (9,306,146) (2,924,057) Treasury shares (49,819) (48,892) (927) Accumulated profit 2,941,915 2,941,915 Total attributable to the Company's shareholders 2,327,265 6,038,883 2,376,157 6,087,775 Non-controlling interest in Braskem Idesa (144,533) 1,643,749 5,894,350 2,376,157 6,087,775 Total liabilities and shareholders' equity 59,780,896 49,421,751 44,858,530 40,300,261 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2015 All amounts in thousands of reais Consolidated Note 3Q15 YTD15 3Q14 YTD14 Net sales revenue 23 13,163,620 34,950,716 11,723,962 34,419,697 Cost of products sold 25 (9,960,382) (27,378,478) (10,051,035) (29,975,456) 3,203,238 7,572,238 1,672,927 4,444,241 Income (expenses) Selling and distribution 25 (293,776) (816,167) (301,347) (852,547) General and administrative 25 (322,669) (919,552) (299,955) (864,695) Research and development 25 (37,718) (119,875) (34,317) (101,335) Results from equity investments 9(c) (8,038) 1,701 (269) 317 Other operating income (expenses), net 25 (75,004) (164,752) (67,237) 107,746 2,466,033 5,553,593 969,802 2,733,727 Financial results 24 Financial expenses (1,140,832) (2,996,372) (1,087,418) (2,187,035) Financial income 966,877 1,617,534 455,482 517,226 Profit before income tax and social contribution 2,292,078 4,174,755 337,866 1,063,918 Current and deferred income tax and social contribution 17 (810,484) (1,434,382) (108,126) (313,432) Profit for the period 1,481,594 2,740,373 229,740 750,486 Attributable to: Company's shareholders 1,573,177 2,920,762 268,999 802,782 Non-controlling interest in Braskem Idesa (180,389) (39,259) (52,296) Profit for the period 1,481,594 2,740,373 229,740 750,486 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2015 All amounts in thousands of reais Continued Parent company Note 3Q15 YTD15 3Q14 YTD14 Net sales revenue 23 9,782,169 25,109,242 6,910,995 19,575,668 Cost of products sold 25 (7,206,375) (19,292,455) (6,014,678) (17,214,864) 2,575,794 5,816,787 896,317 2,360,804 Income (expenses) Selling and distribution 25 (212,289) (590,095) (176,098) (499,878) General and administrative 25 (217,234) (640,225) (193,737) (554,041) Research and development 25 (22,049) (74,075) (25,986) (70,650) Results from equity investments 9(c) 140,643 597,700 228,588 681,745 Other operating income (expenses), net 25 (21,962) (17,192) (23,216) 233,615 2,242,903 5,092,900 705,868 2,151,595 Financial results 24 Financial expenses (2,017,149) (4,170,818) (943,983) (1,747,404) Financial income 2,075,919 3,171,444 534,429 432,554 58,770 Profit before income tax and social contribution 2,301,673 4,093,526 296,314 836,745 Current and deferred income tax and social contribution 17 (728,496) (1,172,764) (27,315) (33,963) Profit for the period 1,573,177 2,920,762 268,999 802,782 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2015 All amounts in thousands of reais Continued Consolidated Note 3Q15 YTD15 3Q14 YTD14 Profit for the period 1,481,594 2,740,373 229,740 750,486 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge (737,095) (160,946) (167,230) Income tax and social contribution 152,060 243,864 33,724 22,986 Fair value of cash flow hedge - Braskem Idesa, net of tax Fair value of cash flow hedge from jointly-controlled 8,162 8,162 (305,244) (485,069) (127,222) (144,244) Exchange variation of foreign sales hedge 14.3(a.i) (5,880,819) (8,897,247) (1,679,172) (732,484) Exchange variation of foreign sales hedge - Braskem Idesa 14.3(a.ii) (1,277,240) (1,842,976) Income tax and social contribution 1,999,478 3,025,064 570,919 249,045 Braskem Idesa Income tax 383,172 552,893 - (4,775,409) (7,162,266) (1,108,253) (483,439) Foreign subsidiaries currency translation adjustment 626,692 927,934 159,881 65,916 Total Total comprehensive income (loss) for the period 188,719 Attributable to: Company's shareholders (2,618,213) (3,440,045) (799,096) 264,110 Non-controlling interest in Braskem Idesa (538,983) (46,758) (75,391) Total comprehensive income (loss) for the period 188,719 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2015 All amounts in thousands of reais Continued Parent company Note 3Q15 YTD15 3Q14 YTD14 Profit for the period 1,573,177 2,920,762 268,999 802,782 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge (568,387) (99,189) (67,606) Income tax and social contribution 105,574 193,252 33,724 22,986 Fair value of cash flow hedge - Braskem Idesa, net of tax (88,572) (46,318) (74,718) Fair value of cash flow hedge from jointly-controlled 8,162 8,162 (278,127) (455,545) (111,783) (119,338) Exchange variation of foreign sales hedge 14.3(a.i) (5,880,819) (8,897,247) (1,679,172) (732,484) Exchange variation of foreign sales hedge - Braskem Idesa 14.3(a.ii) (957,930) (1,382,232) Income tax and social contribution 1,999,478 3,025,064 570,919 249,045 Braskem Idesa Income tax 287,379 414,670 (4,551,892) (6,839,745) (1,108,253) (483,439) Foreign subsidiaries currency translation adjustment 638,629 934,483 151,941 64,105 Total Total comprehensive income (loss) for the period 264,110 Attributable to: Company's shareholders Non-controlling interest in Braskem Idesa Total comprehensive income (loss) for the period Parent company YTD15 YTD14 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 22 Earnings per share - common 3.6714 1.0087 Earnings per share - preferred shares class "A" 3.6713 1.0087 Earnings per share - preferred shares class "B" 0.6062 0.6062 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Retained dividends comprehensive Treasury Accumulated shareholders' interest in shareholders' Note Capital reserve reserve earnings proposed income shares profit interest Braskem Idesa equity At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the period: Profit for the period 802,782 802,782 (52,296) 750,486 Exchange variation of foreign sales hedge, net of taxes (483,439) (483,439) Fair value of cash flow hedge, net of taxes (119,338) (24,906) (144,244) Foreign subsidiaries currency translation adjustment 64,105 64,105 1,811 65,916 (538,672) 802,782 264,110 (75,391) 188,719 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 20,430 Realization of deemed cost of jointly-controlled investment, net of taxes 723 (21,153) 21,153 Contributions to shareholders: Additional dividends proposed (354,842) (354,842) (354,842) (354,842) (354,842) (354,842) At September 30, 2014 8,043,222 232,430 26,895 28,412 823,935 7,453,486 61,725 7,515,211 At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 Comprehensive income for the period: Profit for the period 2,920,762 2,920,762 (180,389) 2,740,373 Exchange variation of foreign sales hedge, net of taxes (6,839,745) (322,521) (7,162,266) Fair value of cash flow hedge, net of taxes (455,545) (29,524) (485,069) Foreign currency translation adjustment 934,483 934,483 (6,549) 927,934 2,920,762 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 20,429 Realization of deemed cost of jointly-controlled investment, net of taxes 724 21,153 Contributions to shareholders: Losses in controlling interest (129) (129) (129) Repurchase of treasury shares 21(b) (927) (927) (927) Additional dividends proposed 21(c) (270,517) (270,517) (270,517) At September 30, 2015 8,043,222 232,430 71,542 394,121 2,941,915 2,327,265 1,643,749 The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent company Revenue reserves Additional Other Total Capital Legal Retained dividends comprehensive Treasury Accumulated shareholders' Note Capital reserve reserve earnings proposed income shares profit equity At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 - 7,593,110 Comprehensive income for the period: Profit for the period - 802,782 802,782 Exchange variation of foreign sales hedge, net of taxes (483,439) Fair value of cash flow hedge, net of taxes (119,338) Foreign subsidiaries currency translation adjustment 64,105 64,105 (538,672) 802,782 264,110 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 20,429 Realization of deemed cost of jointly-controlled investment, net of taxes 724 (21,153) 21,153 Contributions to shareholders: Additional dividends proposed (354,842) (354,842) (354,842) (354,842) At September 30, 2014 8,043,222 232,430 26,895 28,412 823,935 7,502,378 At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,087,775 Comprehensive income for the period: Profit for the period 2,920,762 2,920,762 Exchange variation of foreign sales hedge, net of taxes (6,839,745) Fair value of cash flow hedge, net of taxes (455,545) Foreign subsidiaries currency translation adjustment 934,483 934,483 2,920,762 Equity valuation adjustments: - Realization of additional property, plant and equipment price-level restatement, net of taxes 20,429 - Realization of deemed cost of jointly-controlled investment, net of taxes 724 21,153 Contributions to shareholders: Losses in controlling interest (129) (129) Repurchase of treasury shares 21(b) (927) (927) Additional dividends proposed 21(c) (270,517) (270,517) At September 30, 2015 8,043,222 232,430 71,542 394,121 2,941,915 2,376,157 The Management notes are an integral part of the financial statements. 8 Braskem S.A. Statement of cash flows at September 30, 2015 All amounts in thousands of reais Consolidated Parent company Note Sep/2015 Set/2014 Sep/2015 Set/2014 Profit before income tax and social contribution 4,174,755 1,063,918 4,093,526 836,745 Adjustments for reconciliation of profit Depreciation, amortization and depletion 1,574,343 1,532,681 1,327,692 945,656 Results from equity investments 9(c) (1,701) (317) (597,700) (681,745) Interest and monetary and exchange variations, net 3,387,735 1,489,880 2,934,572 1,084,923 Gain from divestment in subsidiary (277,338) (277,338) Other 11,190 6,213 7,686 4,883 9,146,322 3,815,037 7,765,776 1,913,124 Changes in operating working capital Held-for-trading financial investments 14,207 (14,972) 23,842 (15,158) Trade accounts receivable (650,156) (204,308) (2,774,321) (698,351) Inventories 97,992 4,539 95,739 (43,769) Taxes recoverable 543,182 20,773 307,184 114,126 Prepaid expenses 33,919 (56,203) 50,175 (50,998) Other receivables (25,647) (50,054) 102,992 (17,187) Trade payables (2,695,881) (1,168,241) (1,539,287) (239,844) Taxes payable 400,764 35,384 117,857 (15,620) Advances from customers (12,006) 59,831 (15,487) (19,921) Sundry provisions (57,130) (9,844) (52,941) (21,070) Other payables 325,696 279,943 (387,003) 9,907 Cash from operations 7,121,262 2,711,885 3,694,526 915,239 Interest paid (1,196,784) (679,034) (387,917) (448,655) Project finance - transactions costs paid (65,098) Income tax and social contribution paid (95,896) (32,874) (33,592) Net cash generated by operating activities 5,787,682 1,871,857 3,273,735 432,992 Proceeds from the sale of fixed assets 1,245 10,108 568 10,061 Proceeds from the sale of investments 315,000 315,000 Acquisitions of subsidiaries (4,709) Acquisitions to property, plant and equipment (3,632,263) (687,382) (909,008) Acquisitions of intangible assets (12,590) (19,729) (12,572) (19,110) Held-for-maturity financial investments 12,352 (11) 12,352 Net cash used in investing activities Short-term and Long-term debit Obtained borrowings 4,497,870 5,298,661 1,934,729 2,649,930 Payment of borrowings (4,947,701) (5,846,691) (3,376,103) (3,219,904) Project finance 13 Obtained borrowings 1,406,947 1,894,507 Payment of borrowings (410,397) Related parties Obtained loans 1,105,628 303,478 Payment of loans (906,880) (561,107) Transactions current active 1,766 1,321,462 Dividends paid 21(c) (482,114) (482,135) (482,114) (482,135) Non-controlling interests in Braskem Idesa (300) Repurchase of treasury shares 21(b) (927) (927) Net cash provided by (used in) financing activities 63,678 864,042 11,724 Exchange variation on cash of foreign subsidiaries (34,822) Increase (decrease) in cash and cash equivalents 2,353,564 850,437 Represented by Cash and cash equivalents at the beginning of the period 3,993,359 4,335,859 2,416,288 2,425,078 Cash and cash equivalents at the end of the period 6,346,923 3,722,404 3,266,725 2,274,380 Increase (decrease) in cash and cash equivalents 2,353,564 850,437 The Management notes are an integral part of the financial statements. 9 Braskem S.A. Statement of value added at September 30, 2015 All amounts in thousands of reais Consolidated Parent company Sep/2015 Set/2014 Sep/2015 Set/2014 Revenue 39,613,726 39,490,654 29,426,934 22,836,693 Sale of goods, products and services 39,771,847 39,396,833 29,434,545 22,636,929 Other income (expenses), net (120,736) 149,396 24,298 253,263 Allowance for doubtful accounts (37,385) (55,575) (31,909) (53,499) Inputs acquired from third parties Cost of products, goods and services sold (32,268,200) (21,539,091) (18,882,067) Material, energy, outsourced services and others (1,124,997) (815,658) (726,851) Impairment of assets (7,896) (577) (8,731) 467 Gross value added 8,400,952 6,096,880 7,063,454 3,228,242 Depreciation, amortization and depletion (1,574,343) (1,532,681) (1,327,692) (945,656) Net value added produced by the entity 6,826,609 4,564,199 5,735,762 2,282,586 Value added received in transfer 1,619,432 518,116 3,769,217 1,114,587 Results from equity investments 1,701 317 597,700 681,745 Financial income 1,617,534 517,226 3,171,444 432,554 Other 197 573 73 288 Total value added to distribute 8,446,041 5,082,315 9,504,979 3,397,173 Personnel 862,445 783,029 521,996 436,593 Direct compensation 666,985 595,489 386,418 330,267 Benefits 153,884 147,175 97,721 75,164 FGTS (Government Severance Pay Fund) 41,576 40,365 37,857 31,162 Taxes, fees and contribuitions 1,670,220 1,218,084 1,738,330 303,134 Federal 1,465,314 452,263 1,264,444 131,952 State 186,824 754,010 464,218 166,531 Municipal 18,082 11,811 9,668 4,651 Remuneration on third parties' capital 3,173,003 2,330,716 4,323,891 1,854,664 Financial expenses (including exchange variation) 2,983,043 2,169,517 4,165,541 1,736,978 Rentals 189,960 161,199 158,350 117,686 Remuneration on own capital 2,740,373 750,486 2,920,762 802,782 Profit for the year 2,920,762 802,782 2,920,762 802,782 Non-controlling interests in loss for the period (52,296) Value added distributed 8,446,041 5,082,315 9,504,979 3,397,173 The Management notes are an integral part of the financial statements. 10 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia, which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements On December 31, 2013, the parent company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315,000. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of its operations to OA, upon the recognition of a gain (“Other operating income (expenses), net”) of R$277,338. In September 2015, the parent company entered into a private agreement for the transfer of all its shares issued by Braskem Idesa S.A.P.I ("Braskem Idesa") to the subsidiary Braskem Netherlands B.V ("Braskem Netherlands"). Other corporate events of 2014 and which did not produce significant impact on these financial statements were presented in the 2014 annual financial statements of the Company in Note 1(a). (b) Naphtha agreement with Petrobras On August 29, 2014, Braskem and Petrobras entered into a new amendment to the naphtha supply contract of 2009, which extended the original contract duration by 6 months (from September 1, 2014 to February 28, 2015). In this amendment, the naphtha pricing formula of the original contract was maintained. It was also established that, if a new long-term contract had been executed, the pricing formula in the new contract would be applied retroactively to any purchases made during the duration of the amendment. On the other hand, if a new long-term contract was not executed, the average price base negotiated between the parties would be valid throughout the duration of the amendment. After applying the average price scenario, it was determined that Braskem was entitled to a refund of R$242,900. This amount was recorded in the first quarter of 2015 under “Cost of goods sold” and settled in the second quarter of 2015. On February 27, 2015, Braskem and Petrobras executed a new amendment valid through August 31, 2015. The naphtha price formula stipulated in the original contract was maintained in this amendment, but if the parties did not sign a new long-term contract, a price adjustment would be applied based on the international naphtha benchmark. For this amendment, a pricing complement was determined for payment to Petrobras in the amount of R$18,486, registered in the second quarter of 2015 under "Cost of goods sold." On September 1, 2015, Braskem and Petrobras signed a new contract valid until October 31, 2015, under the same conditions as in the previous amendment. On October 30, 2015, Braskem and Petrobras signed a new contractual amendment to supply naphtha valid until December 15, 2015. 11 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated 2. Summary of significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2014 financial statements. Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2014, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2014 financial statements. The Board authorizes the issuance of the financial statements at October 30, 2015. Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. The individual and consolidated Statement of Value Added (“DVA”) is required under Brazilian corporation law and under the accounting practices adopted in Brazil for public companies. IFRS does not require the presentation of this statement. 12 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters Sep/2015 Dec/2014 Direct and Indirect subsidiaries Alclor Química de Alagoas Ltda ("Alclor") (i) Brazil 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (ii) Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") (iii) Chile Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Importação e Exportação Ltda. ("Braskem Importação") (iv) Brazil 100.00 Braskem Incoporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 Braskem Mexico Proyectos S.A. de C.V. SOFOM ("Braskem México Proyectos") Mexico 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 Braskem Holanda Netherlands 100.00 100.00 Braskem Netherlands Finance B.V. (“Braskem Holanda Finance”) Netherlands 100.00 Braskem Netherlands Inc. B.V. (“Braskem Holanda Inc”) Netherlands 100.00 Braskem Participações S.A. ("Braskem Participações") (iv) Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") (ii) Spain 100.00 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") Brazil 100.00 100.00 Braskem Qpar S.A. ("Braskem Qpar") (iii) Brazil 100.00 Quantiq Distribuidora Ltda. ("Quantiq") Brazil 100.00 IQAG Armazéns Gerais Ltda. ("IQAG") Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (v) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) (iv) Brazil 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 (i) Currently being merged. (ii) In the process of dissolution. (iii) The statements of income, cash flows and value added for the period from January to September 2014 include these corporations that were merged in December 2014 (iv) Merged in February 2015. (v) Dissolved in March 2015. 13 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Effect of exchange variation (a) Functional and presentation currency The functional and presentation currency of the Company is the real (b) Functional currency other than the Brazilian real Some subsidiaries and a jointly controlled subsidiary have a different functional currency from that of the Parent Company, as follows: Functional currency Subsidiaries Braskem Alemanha, Braskem Austria and Braskem Austria Finance Euro Braskem America, Braskem America Finance, Braskem Holanda Finance and Braskem Holanda Inc and Braskem Mexico Proyectos U.S.dollar Braskem Holanda (i) U.S.dollar Braskem Idesa , Braskem Idesa Serviços, Braskem México and Braskem México Serviços Mexican peso Jointly-controlled investments Polipropileno Del Sur S.A. ("Propilsur") U.S.dollar (i) The functional currency adopted for Braskem Holanda was changed from the Brazilian real to the U.S. dollar on January 1, 2015, due to the significant volume of financial and commercial transactions in that currency, particularly with the beginning of Naphtha sales in 2015. (c) Exchange variation effects The main effects from exchange variation that impacted these financial statements are shown below: End of period rate Average rate for period ended Sep/2015 Dec/2014 Variation Sep/2015 Set/2014 Variation U.S. dollar - Brazilizan real 3.9729 2.6562 49.57% 3.1684 2.2894 38.40% U.S. dollar - Mexican peso 16.9070 14.7180 14.87% 15.5877 13.1170 18.84% U.S. dollar - Euro 0.8958 0.8231 8.83% 0.8979 0.7385 21.57% Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit for the period Sep/2015 Dec/2014 Sep/2015 Dec/2014 Parent company 2,376,157 6,087,775 2,920,762 802,782 Braskem shares owned by subsidiary (48,892) Non-controlling interest in Braskem Idesa (144,533) (180,389) (52,296) Consolidated 1,643,749 5,894,350 2,740,373 750,486 14 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated 3. Cash and cash equivalents The information on cash and cash equivalents were presented in the 2014 annual financial statements of the Company, in Note 5. Cash and cash equivalents Consolidated Sep/2015 Dec/2014 Cash and banks (i) 464,524 227,237 Cash equivalents: Domestic market 1,817,341 2,253,648 Foreign market (i) 4,065,058 1,512,474 Total 6,346,923 3,993,359 (i) On September 30, 2015, it includes cash and banks of R$48,258 (R$26,830 on December 31, 2014) and cash equivalents of R$63,898 (R$307,034 on December 31, 2014) of the subsidiary Braskem Idesa, available for use in its project. 4. Financial investments The information on financial investments was presented in the 2014 annual financial statements of the Company, in Note 6. Ativos financeiros Consolidated Sep/2015 Dec/2014 Held-for-trading Investments in FIM Sol 107,191 85,573 Other 1,172 4,155 Held-to-maturity Quotas of investment funds in credit rights 35,183 42,495 Investments in foreign currency (i) 399,005 Compensation of investments in foreign currency (i) (399,005) Total 143,546 132,223 Current assets 108,363 89,729 Non-current assets 35,183 42,494 Total 143,546 132,223 (i) Braskem Holanda had a balance of financial investments held to maturity that was offset by an export prepayment agreement of the Parent Company, in the amount of US$150,000, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco. These operations were liquidated in May 2015. 15 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2014 annual financial statements of the Company, in Note 7. Contas a receber de clientes Consolidated Parent company Sep/2015 Dec/2014 Sep/2015 Dec/2014 Consumers Domestic market 1,717,831 1,523,458 1,684,533 1,455,216 Foreign market 2,008,709 1,517,035 6,795,574 4,219,228 Allowance for doubtful accounts (359,967) (322,831) (300,769) (268,859) Total 3,366,573 2,717,662 8,179,338 5,405,585 Current assets 3,346,758 2,692,612 3,902,924 5,382,456 Non-current assets 19,815 25,050 4,276,414 (i) 23,129 Total 3,366,573 2,717,662 8,179,338 5,405,585 (i) Refers basically to amounts receivable from a subsidiary (Note 7 (b)). 6. Inventories The information on inventories was presented in the 2014 annual financial statements of the Company, in Note 8. Consolidated Parent company Sep/2015 Dec/2014 Sep/2015 Dec/2014 Finished goods 3,544,452 3,681,204 2,226,175 2,325,911 Raw materials, production inputs and packaging 1,097,215 1,067,512 984,361 963,550 Maintenance materials 272,381 247,327 184,733 187,773 Advances to suppliers 318,311 346,885 291,479 324,893 Imports in transit and other 100,465 94,206 84,976 77,359 Total 5,332,824 5,437,134 3,771,724 3,879,486 Current assets 5,194,666 5,368,146 3,633,566 3,810,498 Non-current assets 138,158 68,988 138,158 68,988 Total 5,332,824 5,437,134 3,771,724 3,879,486 7. Related parties The information concerning related parties was presented in the 2014 annual financial statements of the Company, in Note 9. 16 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (a) Consolidated Consolidated Balances at September 30, 2015 Balances at December 31, 2014 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 9,130 26,838 35,481 71,449 4,347 104,857 33,009 142,213 Inventories 131,422 (i) 4 131,426 108,929 (i) 123,377 232,306 Related parties 10,316 191 10,507 55 66,375 186 66,616 Other receivables 4,535 4,535 Non-current Advances to suppliers 97,973 (i) 97,973 68,988 (i) 68,988 Related parties Intracompany loan 76,601 76,601 72,199 72,199 Other receivables 66,301 66,301 66,301 66,301 Total assets 238,525 180,060 35,672 454,257 182,319 433,109 37,730 653,158 Liabilities Current Trade payables 216,441 1,492,350 25,710 1,734,501 459,412 1,497,675 1,957,087 Other payables 18,486 18,486 Total liabilities 216,441 1,492,350 25,710 1,734,501 459,412 1,497,675 1,957,087 Period ended September 30, 2015 Period ended September 30, 2014 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 41,355 988,186 297,841 1,327,382 29,455 1,118,915 157,724 1,306,094 Purchases of raw materials, finished goods services and utilities 2,443,448 (ii) 9,825,153 91,903 12,360,504 2,411,993 (ii) 13,886,799 34,078 16,332,870 Financial income (expenses) 4,402 4,402 3,596 3,596 Post-employment benefits plan ("EPE") Odebrecht previdência Privada ("Odeprev") 14,614 14,614 15,616 15,616 Gain from divestment of asset 277,338 (iii) 277,338 Total transactions 2,484,803 10,817,741 404,358 13,706,903 2,718,786 15,009,310 207,418 17,935,514 (i) Amount related to advances to raw material suppliers. (ii) It includes expenses for construction of the XXI Etlieno project, of which R$2,308,751 for the 3rd quarter of 2015 and R$2,169,483 for the 3rd quarter of 2014 (Note 16). (iii) Amount related to divestment in subsidiary (Note 1(a)(i)). 17 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (b) Parent Company Balances at September 30, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Balance sheet Inc. Holanda Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Assets Current Cash and equivalents 1,613,614 1,613,614 Trade accounts receivable 1,218,484 171,430 34,107 212,998 96,942 9,130 25,290 1,768,381 Inventories 130,816 4 130,820 Dividends and interest on capital 2,384 2,384 Related parties 56 39 235 78,281 25,276 55 9,925 113,867 Other receivables 25,352 25,352 Non-current Trade accounts receivable 4,257,952 (i) 4,257,952 Advances to suppliers 97,973 97,973 Related parties Loan agreements 16,655 114 76,601 93,370 Advance for future capital increase 48,772 48,772 Other receivables 29,660 29,660 Total assets 4,274,663 1,218,523 171,665 112,388 212,998 173,488 237,974 141,480 1,638,966 8,182,145 Liabilities Current Trade payables 2,379,657 333,170 22 2,344 19,069 1,482,511 4,216,773 Accounts payable to related parties Advance to export 15,179 543,905 9,866 1,217 570,167 Other payables 6,631 150,546 384 36,094 18,486 212,141 Non-current Trade payables 4,256,031 (i) 4,256,031 Accounts payable to related parties Advance to export 152,295 13,790,185 1,124,331 595,935 15,662,746 Payable notes 15,256 1,447 16,703 Total liabilities 4,438,761 16,720,378 485,163 1,134,603 635,590 19,069 1,500,997 24,934,561 Period ended September 30, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Transactions Sales of products 130,465 2,532,348 1,941,542 31,986 198,303 516,710 41,341 896,376 6,289,071 Purchases of raw materials, finished products services and utilities 1,179,615 2,155,300 1,148,732 33,290 131,277 9,369,400 14,017,614 Financial income (expenses) (871,064) (5,416,968) (15) (370,946) 81,774 68,360 32,450 260 (131,782) (6,607,931) General and administrative expenses Post-employment benefits Odebrecht previdência Privada ("Odeprev") 13,654 13,654 Total transactions 439,016 3,090,259 81,774 266,663 582,450 172,878 10,133,994 13,654 13,712,408 (i) The Parent Company reclassified as non-current assets and liabilities, the securities receivable and payable with the related company based on the expected settlement period. 18 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Balances at December 31, 2014 Associated companies, Jointlycontrolled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Balance sheet Inc. Holanda Petroquímica Qpar America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Assets Current Cash and equivalents 1,490,895 1,490,895 Trade accounts receivable 2,740,452 472,347 248,350 68,940 116,520 144,367 3,326 103,403 25,031 3,922,736 Inventories 108,929 123,377 232,306 Related parties 37 15 24,658 53,684 54 18,081 55 35,642 187 132,413 Other receivables 67,575 2,380 69,955 Noncurrent Advances to suppliers 68,988 68,988 Related parties Current accounts 1,863 1,863 Loan agreements 10,787 77 101,858 112,722 Other receivables 22,892 22,892 Total assets 2,751,276 472,362 340,583 122,624 54 116,520 189,660 181,298 364,280 25,218 1,490,895 6,054,770 Liabilities Current Trade payables 5,476,274 11,879 15 1,566 11,748 1,484,614 6,986,096 Accounts payable to related parties Advance to export 191,619 12,319 54,304 258,242 Other payables 1,040 89,449 345 98,281 189,115 Noncurrent Advance to export 8,797,501 751,705 345,306 9,894,512 Current accounts 97 97 Payable notes 112,021 1,447 113,468 Total liabilities 5,589,335 8,989,120 101,328 764,384 399,610 101,391 11,748 1,484,614 17,441,530 Period ended September 30, 2014 Associated companies, Jointlycontrolled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Petroquímica Qpar America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Transactions Sales of products 463,299 380,983 534,998 213,631 6,127 167,880 270,847 29,452 672,586 2,739,803 Purchases of raw materials, finished products services and utilities 2,679,041 241,643 338,755 17,560 219,128 9,506,646 13,002,773 Financial income (expenses) 80,872 (777,380) (51,363) (25,869) 358 2,734 3,596 (767,052) General and administrative expenses Postemployment benefits Odebrecht previdência Privada ("Odeprev") 11,233 11,233 Gain from divestment of asset 277,338 277,338 Total transactions 3,223,212 776,641 552,386 168,238 291,141 525,918 10,182,828 11,233 15,264,095 19 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (c) Key management personnel Consolidated Income statement transactions Sep/2015 Sep/2014 Remuneration Short-term benefits to employees and managers 31,063 22,611 Post-employment benefit 187 206 Long-term incentives 560 Total 31,250 23,377 8. Taxes recoverable The information on taxes recoverable was presented in the 2014 annual financial statements of the Company, in Note 10. Consolidated Parent company Sep/2015 Dec/2014 Sep/2015 Dec/2014 Brazil IPI 26,904 20,456 25,100 16,945 Value-added tax on sales and services (ICMS) - normal operations 395,107 413,066 295,786 307,689 ICMS - credits from PP&E 123,721 136,308 117,743 129,979 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 186,330 675,983 185,857 663,140 PIS and COFINS - credits from PP&E 249,894 244,194 237,160 232,510 Income tax and social contribution (IR and CSL) 878,339 692,723 736,600 597,980 REINTEGRA program 345,472 263,771 342,640 258,735 Federal supervenience 164,600 170,264 159,749 166,448 Other 15,422 9,217 4,129 5,648 Other countries Value-added tax (i) 270,002 547,947 Income tax 63,496 Other 1,802 1,336 Total 2,721,089 3,175,265 2,104,764 2,379,074 Current assets 1,475,783 2,129,837 953,573 1,416,523 Non-current assets 1,245,306 1,045,428 1,151,191 962,551 Total 2,721,089 3,175,265 2,104,764 2,379,074 (i) Includes R$201,370 (R$483,668 in December 2014) from purchases of machinery and equipment for the project of the subsidiary Braskem Idesa, in Mexico. In the period ended September 2015, Braskem Idesa received reimbursement of R$708,854. The Management expects all credits to be received in the short term based on the laws of the countries that are involved. 20 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated 9. Investments The information related to investments was presented in the Company’s 2014 annual financial statements, in Note 11. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) 9/30/2015 for the period equity Direct Direct e Indirect Sep/2015 Sep/2014 Sep/2015 Dec/2014 Subsidiaries Alclor 100.00 100.00 (2,407) 36,081 15,595 Braskem Alemanha 5.66 100.00 208,134 38,321 1,849,187 1,077,918 Braskem America 100.00 149,923 80,866 1,736,026 1,047,206 Braskem America Finance 100.00 667 117 2,866 1,664 Braskem Argentina 99.67 100.00 3,326 6,769 30,466 27,140 Braskem Austria 100.00 100.00 11,261 (2,116) 5,267 (7,378) Braskem Austria Finance 100.00 (31) (24) 80 3 Braskem Chile (144) Braskem Espanha 100.00 (9) (9) Braskem Holanda 100.00 100.00 (52,626) 15,949 984,445 1,394,982 Braskem Holanda Finance 100.00 (7) (9) Braskem Holanda Inc 100.00 (125) (155) Braskem Finance 100.00 100.00 38,458 (73,811) (175,031) (213,489) Braskem Idesa 75.00 (300,783) (209,183) (2,133,717) (578,125) Braskem Idesa Serviços 75.00 5,636 1,081 9,252 5,483 Braskem Importação 2 203 Braskem Inc. 100.00 100.00 330,343 316,371 829,258 498,915 Braskem México 66.67 100.00 103,123 31,720 193,944 337,975 Braskem México Proyectos 100.00 (3,739) (4,150) Braskem México Serviços 100.00 1,735 167 2,980 1,625 Braskem Participações (18) 45,634 Braskem Petroquímica 100.00 100.00 249,932 171,172 2,025,133 1,795,269 Braskem Qpar 416,278 IQAG 0.12 100.00 5,000 3,763 14,910 8,448 Lantana 100.00 (355) (28) (1,066) (711) Norfolk (411) (433) Petroquímica Chile 99.99 100.00 (515) 1,252 6,949 7,609 Politeno Empreendimentos (5) 14,298 Quantiq 99.90 100.00 (5,254) 19,076 234,251 239,506 Jointlycontrolled investment Refinaria de Petróleo Riograndense S.A.("RPR") 33.20 33.20 23,295 (4,576) 171,598 125,955 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 20.00 11,491 295 12,168 734 Propilsur 49.00 49.00 (88) 121,547 121,547 Associates Borealis 20.00 20.00 (4,151) 4,345 158,129 174,433 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 (596) 46,342 46,342 21 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (b) Changes in investments – parent company Capital (decrease) Dividends Equity in results of investees Amortization of fair value Adjustments to equity Currency translation Balance at Effect and interest Effect Adjustment of Balance at Dec/2014 of merger increase on equity of results profit in inventories adjustment Other valuation adjustments Sep/2015 Subsidiaries and jointly- controlled investment Domestic subsidiaries Alclor 15,595 22,892 (2,407) 36,080 Braskem Participações 45,634 (45,634) Braskem Petroquímica 1,911,604 59,932 (80,000) 249,930 (9,732) (23,590) 2,108,144 Politeno Empreendimentos 14,298 (14,298) Quantiq 243,466 (5,254) (3,996) 26 234,242 RPR 41,822 7,754 (760) 8,162 56,978 OCE 148 (4) 2,291 2,435 2,272,567 22,892 252,314 8,162 2,437,879 Foreign subsidiaries Braskem Alemanha 61,014 11,781 (16) 31,876 104,655 Braskem Argentina 26,155 3,326 (4,709) 24,772 Braskem Austria 11,262 (6,843) 848 5,267 Braskem Holanda 1,394,890 338,057 (52,627) (31,866) (1,326,633) (i) (176,013) 806,681 952,489 Braskem Inc. 497,945 330,343 (1,385) 826,903 Braskem México 337,975 (338,057) 103,119 90,908 193,945 Petroquímica Chile 7,609 (515) (3,192) (145) 3,757 2,325,588 406,689 930,313 2,111,788 4,598,155 22,892 659,003 930,313 4,549,667 Associates domestic subsidiaries 34,887 897 31,626 Total 4,633,042 23,789 655,742 930,313 4,581,293 (i) In September 2015, the Parent Company transferred its direct interest in Braskem Idesa to Braskem Holanda (Note 1(a)). This transfer did not impact the result and shareholders' equity of the Parent Company, only having the same effects earlier booked as provision for losses at Braskem Idesa, now reflected in investments at Braskem Holanda. 22 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (c) Equity accounting results - breakdown Consolidated Parent company Sep/2015 Sep/2014 Sep/2015 Sep/2014 Equity in results of subsidiaries, associate and jointly-controlled 1,689 (666) 600,846 822,127 Amortization of fair value adjustment (23,563) (65,479) Provision for subsidiaries with negative equity 20,406 (75,944) Other 12 983 11 1,041 1,701 317 597,700 681,745 (d) Summary of information from the partially owned subsidiary Braskem Idesa Balance sheet Assets Sep/2015 Dec/2014 Liabilities Sep/2015 Dec/2014 Current Current Cash and cash equivalents 112,156 333,864 Trade payables 357,553 620,953 Inventories 175,215 238,193 Project finance 207,525 26,462 Taxes recoverable 206,897 499,173 Other payables 98,530 101,596 Other receivables 175,649 96,350 663,608 749,011 669,917 1,167,580 Non-current Non-current Project finance 12,472,660 7,551,033 Other receivables 793,193 219,010 Loan agreements 5,478,155 2,921,275 Property, plant and equipment 15,070,213 9,440,389 Other payables 42,407 4,210 15,863,406 9,659,399 17,993,222 10,476,518 Shareholders' equity Total assets 16,533,323 10,826,979 Total liabilities and shareholders' equity 16,533,323 10,826,979 - Statement of operations Statement of cash flows Sep/2015 Sep/2014 Sep/2015 Sep/2014 Gross profit (loss) (9,197) 382 Cash flows from operating activities Operating income (expenses), net (57,365) (36,273) Cash generated by operating activities 1,273,754 (105,207) Financial income (expenses), net (238,179) (63,874) Interest paid (362,313) (251,582) Loss before income tax Net cash used by operating activities 911,441 Income tax 14,168 724 Loss for the period Net cash used in investing activities Net cash provided by financing activities Short-term and Long-term debit - obtained loans 29,736 Project finance 966,814 1,894,507 Related parties 460,808 630,332 1,457,358 2,524,839 Exchange variation on cash (58,449) (31,667) Decrease in cash and cash equivalents Represented by Cash and cash equivalents at the beginning for the period 333,864 809,875 Cash and cash equivalents at the end for the period 112,156 546,619 Decrease in cash and cash equivalents 23 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2014 annual financial statements, in Note 12. Consolidated Sep/2015 Dec/2014 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 484,479 484,479 436,540 436,540 Buildings and improvements 1,951,407 (910,401) 1,041,006 1,899,018 (848,243) 1,050,775 Machinery, equipment and installations 27,962,655 (14,281,845) 13,680,810 26,581,334 (12,772,515) 13,808,819 Projects in progress (i) 18,426,234 18,426,234 13,179,475 13,179,475 Other 1,198,294 (646,201) 552,093 1,065,324 (539,443) 525,881 Total 50,023,069 34,184,622 43,161,691 29,001,490 (i) Includes expenses with the construction of the plant at the subsidiary Braskem Idesa in Mexico in the amount of R$14,459,656 (R$9,260,814 on December 31, 2014). Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended September 30, 2015 that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2014 annual financial statements of the Company, in Note 13. Consolidated Sep/2015 Dec/2014 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 222,261 (102,699) 119,562 213,031 (91,121) 121,910 Software and use rights 540,904 (341,227) 199,677 497,813 (292,250) 205,563 Contracts with customers and suppliers 929,263 (471,756) 457,507 729,711 (280,374) 449,337 Total 4,880,150 2,835,664 4,628,277 2,835,728 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended September 30, 2015 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in October 2014, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 24 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Borrowings The information on borrowings was presented in the 2014 annual financial statements of the Company, in Note 14. Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Sep/2015 Dec/2014 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) Note 12 (a) 17,365,817 11,776,438 Advances on exchange contracts US dollar exchange variation 2.02% 384,847 Export prepayment US dollar exchange variation 1.10% + semiannual Libor 600,023 427,074 BNDES Note 12 (b) Nota 12 (c) 460,315 396,439 Export credit notes Note 12 (c) Nota 12 (d) 1,434,761 956,010 Working capital US dollar exchange variation 1.70% above Libor 1,938,919 633,104 Transactions costs (257,806) (260,656) Local currency Export credit notes Note 12 (c) Note 12 (c) 2,374,851 2,435,839 BNDES Note 12 (b) Note 12 (b) 2,836,991 3,137,035 BNB/ FINAME/ FINEP/ FUNDES 6.50% 676,473 762,757 BNB/ FINAME/ FINEP/ FUNDES TJLP 1.50% 2,860 8,512 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50% 53,554 51,090 Other CDI 0.04% 26,225 26,928 Transactions costs (11,266) (14,007) Total 27,886,564 20,336,563 Current liabilities 2,168,710 1,418,542 Non-current liabilities 25,717,854 18,918,021 Total 27,886,564 20,336,563 Parent company Sep/2015 Dec/2014 Foreign currency Current liabilities 963,243 1,240,926 Non-current liabilities 4,012,021 2,349,741 4,975,264 3,590,667 Local currency Current liabilities 1,195,062 894,025 Non-current liabilities 4,764,625 5,513,925 5,959,687 6,407,950 Current liabilities 2,158,305 2,134,951 Non-current liabilities 8,776,646 7,863,666 Total 10,934,951 9,998,617 25 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (a) Bonds and MTN Issue amount Interest Consolidated Issue date US$ Maturity (% per year) Sep/2015 Dec/2014 July - 1997 (i) 250,000 June - 2045 8.63 149,394 September - 2006 275,000 January - 2017 8.00 225,132 165,863 June - 2008 500,000 June - 2018 7.25 558,628 381,567 May - 2010 400,000 May - 2020 7.00 194,683 127,945 May - 2010 350,000 May - 2020 7.00 1,429,179 939,251 October - 2010 450,000 no maturity date 7.38 1,819,303 1,216,348 April - 2011 750,000 April - 2021 5.75 3,048,008 2,009,294 July - 2011 500,000 July - 2041 7.13 2,013,184 1,369,631 February - 2012 250,000 April - 2021 5.75 1,019,401 672,005 February - 2012 250,000 no maturity date 7.38 1,010,724 675,749 May - 2012 500,000 May - 2022 5.38 2,030,345 1,339,601 July - 2012 250,000 July - 2041 7.13 1,006,592 684,815 February - 2014 500,000 February - 2024 6.45 2,007,092 1,363,317 May - 2014 250,000 February - 2024 6.45 1,003,546 681,658 Total 5,475,000 17,365,817 11,776,438 (i) This transaction was due in June 2015 and had its maturity extended to June 2045. The securities outstanding were acquired by the subsidiary Braskem Holanda Inc, which came to hold 100% of these securities. 26 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (b) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Sep/2015 Dec/2014 Foreign currency Other 2006 October - 2016 US dollar exchange variation + 6.89 4,237 4,795 Braskem Qpar expansion 2007/2008 April - 2016 US dollar exchange variation + 6.74 to 6.89 4,362 6,717 Green PE 2009 July - 2017 US dollar exchange variation + 6.67 34,573 32,577 Limit of credit II 2009 January - 2017 US dollar exchange variation + 6.67 59,287 61,946 New plant PVC Alagoas 2010 January - 2020 US dollar exchange variation + 6.67 139,051 109,077 Limit of credit III 2011 October - 2018 US dollar exchange variation + 6.51 to 6.54 167,105 141,894 Butadiene 2011 January - 2021 US dollar exchange variation + 6.54 51,700 39,433 460,315 396,439 Local currency Other 2006 September - 2016 TJLP + 2.80 17,954 31,376 Braskem Qpar expansion 2007/2008 February - 2016 TJLP + 2.15 to 3.30 14,186 40,617 Green PE 2009 June - 2017 TJLP + 0.00 to 4.78 138,699 198,608 Limit of credit II 2009 January - 2017 TJLP + 2.58 to 3.58 104,344 162,815 Limit of credit II 2009 January - 2021 4.00 to 4.50 97,570 93,875 New plant PVC Alagoas 2010 December - 2019 TJLP + 0.00 to 3.58 249,757 293,568 New plant PVC Alagoas 2010 December - 2019 5.50 28,398 33,414 Limit of credit III 2011 January - 2021 TJLP + 0.00 to 3.58 1,198,715 1,331,699 Limit of credit III 2011 January - 2021 SELIC + 2.58 to 2.78 275,765 260,508 Limit of credit III 2011 December - 2021 3.50 to 7.00 233,798 250,505 Butadiene 2011 December - 2020 TJLP + 0.00 to 3.45 100,961 115,225 Finem 2014 March - 2021 TJLP + 0.00 to 2.78 214,805 192,827 Finem 2014 March - 2021 SELIC + 2.78 155,376 129,326 Finem 2014 March - 2021 6.00 6,663 2,672 2,836,991 3,137,035 Total 3,297,306 3,533,474 27 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (c) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Sep/2015 Dec/2014 Foreign currency US$ November - 2006 167,014 May - 2018 Us dollar exchange variation + 8.10 319,787 209,561 April - 2007 101,605 March - 2018 Us dollar exchange variation + 7.87 206,201 135,220 May - 2007 146,010 May - 2019 Us dollar exchange variation + 7.85 305,829 200,518 January - 2008 266,430 February - 2020 Us dollar exchange variation + 7.30 602,944 410,711 681,059 1,434,761 956,010 Local currency Reais April - 2010 50,000 October - 2021 105% of CDI 37,878 36,120 June - 2010 200,000 October - 2021 105% of CDI 151,514 144,481 February - 2011 250,000 October - 2021 105% of CDI 151,514 144,481 April - 2011 (i) 450,000 abr-2019 112,5% of CDI 463,949 461,254 June - 2011 80,000 October - 2021 105% of CDI 60,605 57,792 August - 2011 (i) 400,000 August - 2019 112,5% of CDI 405,235 404,309 June - 2012 100,000 October - 2021 105% of CDI 75,757 72,241 September - 2012 300,000 October - 2021 105% of CDI 227,270 216,722 October - 2012 85,000 October - 2021 105% of CDI 64,393 61,405 February - 2013 (ii) 100,000 September - 2017 8.00 101,161 101,161 February - 2013 (ii) 100,000 February - 2016 8.00 101,226 101,161 February - 2013 (ii) 50,000 September - 2017 8.00 50,440 50,440 February - 2013 (ii) 100,000 February - 2016 8.00 101,096 101,096 March - 2013 (ii) 50,000 March - 2016 8.00 50,246 50,257 June - 2014 (ii) 50,000 June - 2017 7.50 50,000 50,010 June - 2014 (ii) 17,500 June - 2017 8.00 17,500 17,504 June - 2014 (ii) 10,000 June - 2017 8.00 10,000 10,002 September - 2014 100,000 August - 2020 108% of CDI 100,972 103,579 November - 2014 (ii) 150,000 November - 2017 8.00 154,095 151,094 November - 2014 100,000 April - 2015 8.00 100,730 Total 2,742,500 2,374,851 2,435,839 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.2.1 (b.i)). (ii) The Company enters into swap transactions for these contracts (from fixed rate to 67.10% to 92.70% of CDI) (Note 14.2.1 (a.i)). 28 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (d) Payment schedule The maturity profile of amounts maturing in the long-term is as follows: Consolidated Sep/2015 Dec/2014 2016 297,033 1,253,774 2017 1,686,518 1,528,616 2018 2,601,455 1,977,384 2019 3,288,544 1,997,887 2020 2,733,707 1,940,691 2021 4,265,910 2,947,526 2022 2,101,882 1,417,085 2023 7,488 7,652 2024 2,995,749 2,008,387 2025 and thereafter 5,739,568 3,839,019 Total 25,717,854 18,918,021 (e) Capitalized financial charges - consolidated In the period ended September 30, 2015, a total of R$99,672 corresponding to financial charges were capitalized (R$67,479 in the period ended September 30, 2014), including monetary variation and part of the exchange variation. The average rate capitalized in the period was 7.62% p.a. (7.31% p.a. in the period ended September 30, 2014). (f) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity Sep/2015 guaranteed Guarantees BNB December - 2022 184,872 184,872 Mortgage of plants, pledge of machinery and equipment BNB August - 2024 254,744 254,744 Bank surety BNDES December - 2021 3,297,306 3,297,306 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June - 2020 151,752 151,752 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July - 2024 85,705 85,705 Bank surety FINAME February - 2022 2,260 2,260 Pledge of equipment Total 3,976,639 3,976,639 29 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Project finance The information on project finance was presented in the 2014 annual financial statements in Note 15. US$ Consolidated Identification Contract value Value received Maturity Charges (% per year) Set/2015 Dec/2014 Project finance I 700,000 700,000 February - 2027 Us dollar exchange variation + quarterly Libor + 3.25 2,793,111 1,716,943 Project finance II 210,000 179,012 February - 2027 Us dollar exchange variation + 6.17 716,676 378,992 Project finance III 600,000 600,000 February - 2029 Us dollar exchange variation + 4.33 2,472,808 1,388,166 Project finance IV 660,000 690,988 February - 2029 Us dollar exchange variation + quarterly Libor + 3.88 2,759,549 1,757,438 Project finance V 400,000 400,000 February - 2029 Us dollar exchange variation + quarterly Libor + 4.65 1,598,703 982,688 Project finance VI 90,000 89,994 February - 2029 Us dollar exchange variation + quarterly Libor + 2.73 358,801 153,762 Project finance VII 533,095 533,095 February - 2029 Us dollar exchange variation + quarterly Libor + 4.64 2,130,626 1,311,104 Transactions costs (184,026) (111,598) Total 3,193,095 3,193,089 12,646,248 7,577,495 VAT borrowings (i) November - 2029 2.00% above TIIE (ii) 33,937 33,937 12,680,185 7,577,495 Current liabilities 207,525 26,462 Non-current liabilities 12,472,660 7,551,033 Total 12,680,185 7,577,495 (ii) Financing for Braskem IDESA obtained in Mexican peso paid exclusively using the reimbursement of value-added taxes (Note 8.i). During the period ended September 30, 2015, the subsidiary Braskem Idesa raised R$440,133 and liquidated R$413,401 (R$410,397 as principal and R$3,004 as interest). (iii) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. On April 22, 2015, Braskem Idesa received the fifth tranche of the Project Finance in the amount of R$877,040 (US$290,545), and on September 9, 2015 it received the last tranche in the amount of R$89,774 (US$23,608). Braskem Idesa capitalized the charges incurred on this financing in the period ending September 30, 2015, in the amount of R$498,785 (R$373,240 in the period ended September 30, 2014), including a portion of exchange variation. The average interest rate capitalized in the period was 8.84% p.a. (6.30% p.a. in the period ended September 30, 2014). The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated Sep/2015 Dec/2014 2016 94,576 137,360 2017 695,781 417,129 2018 851,116 511,886 2019 884,458 533,244 2020 1,039,625 630,543 2021 1,188,915 722,211 2022 991,630 603,387 2023 1,312,445 797,728 2024 1,420,729 863,811 2025 and thereafter 3,993,385 2,333,734 Total 12,472,660 7,551,033 30 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Financial instruments The information related to financial instruments was presented in the 2014 financial statements of the Company, in Note 16. Non-derivative financial instruments – measured at fair value - consolidated Fair value Book value Fair value Note Classification by category hierarchy Sep/2015 Dec/2014 Sep/2015 Dec/2014 Cash and cash equivalents 3 Cash and banks 464,524 227,237 464,524 227,237 Financial investments in Brazil Held-for-trading Nível 2 456,506 1,146,880 456,506 1,146,880 Financial investments in Brazil Loans and receivables 1,360,835 1,106,768 1,360,835 1,106,768 Financial investments abroad Held-for-trading Nível 2 4,065,058 1,512,474 4,065,058 1,512,474 6,346,923 3,993,359 6,346,923 3,993,359 Financial investments 4 FIM Sol investments Held-for-trading Nível 2 107,191 85,573 107,191 85,573 Other Held-for-trading Nível 2 1,172 4,155 1,172 4,155 Quotas of receivables investment fund Held-to-maturity 35,183 42,495 35,183 42,495 143,546 132,223 143,546 132,223 Trade accounts receivable 5 3,366,573 2,717,662 3,366,573 2,717,662 Related parties credits 7 Loans and receivables 153,410 205,117 153,410 205,117 Trade payables 11,420,841 10,852,410 11,420,841 10,852,410 Borrowings 12 Foreign currency - Bond Nível 1 17,365,817 11,776,438 14,070,916 11,900,361 Foreign currency - other borrowings 4,818,865 2,412,627 4,818,865 2,412,627 Local currency 5,970,954 6,422,161 5,970,954 6,422,161 Project finance 13 12,864,211 7,689,093 12,864,211 7,689,093 Ethylene XXI Project Loan 16 1,389,588 792,188 1,389,588 792,188 Other payables (BNDESPAR) 267,121 296,969 267,121 296,969 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 31 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Derivative financial instruments designated and not designated for hedge accounting 14.2.1 Changes Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives Dec/2014 fair value settlement Sep/2015 Non-hedge accounting transactions Exchange swap Level 2 Argentine peso Dollar 1,383 3,546 (4,929) Interest rate swaps 14.2.1 (a.i) Level 2 Fixed rate CDI 18,588 (14,273) 10,725 15,040 Deliverable Forward Level 2 Euro Dollar 2,230 (6,494) 4,264 22,201 10,060 15,040 Hedge accounting transactions Exchange swap 14.2.1 (b.i) Level 2 CDI Dollar+Interests 560,828 602,529 (16,536) 1,146,821 Interest rate swaps 14.2.1 (b.ii.i) Level 2 Libor Fixed price 3,542 151,388 (56,655) 98,275 Deliverable Forward Level 2 Mexican peso Dollar 30,533 19,754 (50,287) 594,903 773,671 1,245,096 Derivatives operations Current assets (33,555) (9,416) Non-current assets (39,350) Current liabilities 95,626 76,706 Non-current liabilities 594,383 1,192,846 617,104 1,260,136 (a) Operation not designated for hedge accounting (a.i) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value, net Nominal value (hedge) Sep/2015 Dec/2014 Swap NCE I 100,000 90.65% CDI February - 2016 2,243 3,576 Swap NCE II 50,000 88.20% CDI February - 2016 1,138 1,879 Swap NCE III 100,000 92.64% CDI February - 2016 2,341 3,773 Swap NCE IV 50,000 92.70% CDI February - 2016 1,170 1,928 Swap NCE V 50,000 68.15% CDI December - 2016 1,382 360 Swap NCE VI 100,000 91.92% CDI February - 2016 2,344 3,781 Swap NCE VII 50,000 92.25% CDI March - 2016 1,170 1,911 Swap NCE VIII 17,500 91.10% CDI March - 2016 396 640 Swap NCE IX 10,000 77.52% CDI August - 2016 301 241 Swap NCE X 50,000 67.15% CDI December - 2016 1,280 251 Swap NCE XI 50,000 67.10% CDI December - 2016 1,275 248 Total 627,500 15,040 18,588 Derivatives operations Current liabilities 15,040 18,588 Total 15,040 18,588 32 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (b) Operations designated for hedge accounting (b.i) Swaps related to export credit notes (NCE) Identification Hedge Maturity Fair value, net Nominal value Financial charges per year Sep/2015 Dec/2014 Swap NCE I 200,000 Exchange variation + 6,15% August - 2019 295,357 155,961 Swap NCE II 100,000 Exchange variation + 6,15% August - 2019 144,079 75,373 Swap NCE III 100,000 Exchange variation + 6,15% August - 2019 141,582 73,565 Swap NCE IV 100,000 Exchange variation + 5,50% April - 2019 120,784 57,906 Swap NCE V 100,000 Exchange variation + 5,50% April - 2019 120,681 57,831 Swap NCE VI 150,000 Exchange variation + 7,90% April - 2019 200,421 80,506 Swap NCE VII 100,000 Exchange variation + 4,93% April - 2019 123,917 59,686 Total 850,000 1,146,821 560,828 Derivatives operations Current assets (9,416) (33,555) Non-Current liabilities 1,156,237 594,383 Total 1,146,821 560,828 (b.ii) Hedge operation by Braskem Idesa related to project finance This hedge operation shares the same guarantees with the Project Finance. (b.ii.i) Interest rate swap linked to Libor Identification Nominal value Hedge Maturity Fair value, net US$ interest rate per year Sep/2015 Dec/2014 Swap Libor I 299,996 1.9825% May - 2025 22,416 790 Swap Libor II 299,996 1.9825% May - 2025 22,526 870 Swap Libor III 299,996 1.9825% May - 2025 22,425 775 Swap Libor IV 129,976 1.9825% May - 2025 9,712 330 Swap Libor V 132,996 1.9825% May - 2025 9,986 386 Swap Libor VI 149,932 1.9825% May - 2025 11,210 391 Total 1,312,892 98,275 3,542 Derivatives operations Non-current assets (39,350) Current liabilities 61,666 42,892 Non-current liabilities 36,609 Total 98,275 3,542 33 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (c) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from September 30, 2015, with a probability of 5%, and under normal market conditions, was estimated by the Company R$624 for the NCE interest rate swap (Note 14.2.1(a.i)), at US$30,402 for the NCE exchange swap (Note 14.2.1(b.i)), and US$4,605 to the swap of Libor related to Braskem’s project Idesa (Note 14.2.1 (b.ii.i)). 14.3 Non-derivative liabilities designated for export hedge accounting (a.i) Future exports in U.S. dollars On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results. Hedged exports amounted to US$6,757,231, as shown below: Total nominal value US$ 2016 839,447 2017 829,685 2018 787,894 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,853 6,757,231 On September 30, 2015, the maturities of the financial liabilities designated as this hedge, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ 2015 495,451 2016 1,762,946 2017 105,143 2018 1,152,281 2019 444,236 2020 570,782 2021 1,017,703 2022 519,837 2024 688,852 6,757,231 34 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (a.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On October 1, 2014, Braskem Idesa designated the amount of US$2,878,936 of its liabilities related to Project Finance, denominated in U.S. dollar, as hedge instruments to protect highly probably future sales flows. Due to the new disbursements by the project's financiers in April and September 2015 (Note 13), Braskem Idesa designated the respective amounts of US$290,545 and US$23,608 for hedge accounting. Therefore, the impact of exchange variation on future cash flows in U.S. dollar derived from these sales in dollar will be offset by the exchange variation on the designated liabilities, partially eliminating the volatility in the results of the subsidiary. On September 30, 2015, hedged sales and the maturities of financial liabilities amounted to US$3,193,089 thousand and were distributed as follows: Total nominal value US$ 2016 67,774 2017 183,253 2018 221,790 2019 229,270 2020 266,690 2021 303,392 2022 253,204 2023 333,093 2024 359,559 2025 357,903 2026 309,240 2027 152,103 2028 124,654 2029 31,164 3,193,089 14.4 Credit quality of financial assets (a) Trade accounts receivable On September 30, 2015, the credit ratings for the domestic market were as follows: (%) Sep/2015 Dec/2014 1 Minimum risk 6.12 5.09 2 Low risk 31.73 40.23 3 Moderate risk 45.58 30.81 4 High risk 14.09 23.15 5 Very high risk (i) 2.47 0.72 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. 35 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Default indicators for the periods ended : Last 12 months Domestic Export Market Market September 30, 2015 0.30% 0.86% September 30, 2014 0.41% 0.16% December 31, 2014 0.65% 0.18% (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Sep/2015 Dec/2014 Financial assets with risk assessment AAA 6,006,237 3,765,527 AA+ 217 AA 65,304 AA- 72,438 A+ 162,413 53,229 A 17,434 180,233 A- 195,294 13,648 6,454,033 4,077,941 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 35,183 42,495 Other financial assets with no risk assessment 1,253 5,146 36,436 47,641 Total 6,490,469 4,125,582 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. 36 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated 14.5 Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On September 30, 2015, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Brazilian real/Mexican peso exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of September 30, 2015. According to the Market Readout, at the end of 2015, the U.S. dollar will appreciate by 49% against the Brazilian real compared to end-2014, and the Selic rate will reach 14.25% p.a. The new Selic rate is used as a reference for analyses of sensitivity to the CDI. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 6.5%, in line with the size of the government’s most recent decisions to increase or decrease the rate. The Selic rate in this scenario will remain stable by the end of 2015; therefore the sensitivity to the probable scenario does not change. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. 37 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN 98,732 (4,282,233) (8,564,466) BNDES 2,653 (115,079) (230,157) Working capital / structured operations 19,446 (843,420) (1,686,840) Export prepayments 3,338 (144,775) (289,551) Project finance 72,894 (3,161,562) (6,323,124) Financial investments abroad (25,403) 1,101,800 2,203,601 Swaps 11,881 (527,165) (1,042,449) Exchange rate contracts 2,218 (96,212) (192,423) Brazilian real/Mexican Peso exchange rate Project Finance 252 (8,484) (16,968) Libor floating interest rate Working capital / structured operations (3,287) (16,436) (32,871) Export prepayments (3,366) (16,829) (33,658) Swaps 6,686 32,935 64,689 CDI interest rate NCE (132,238) (278,541) Swaps NCE (10,779) (21,063) NCA (199,279) (434,291) Foreign loans / other in local currency (3,269) (6,828) Financial investments in local currency 17,258 34,138 Probable Possible adverse Extreme adverse Instrument / Sensitivity 5.5% 6.0% 6.5% TJLP interest rate BNDES (31,084) (62,495) (94,232) 38 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Taxes payable The information related to taxes payable was presented in the Company’s 2014 annual financial statements, in Note 17. Consolidated Parent company Sep/2015 Dec/2014 Sep/2015 Dec/2014 Parent Company and subsidiaries in Brazil IPI 84,886 53,536 70,073 46,518 IR and CSL 351,085 31,474 82,195 27,847 ICMS 173,863 99,328 126,715 26,758 Other 64,938 45,177 43,837 47,207 Other countries Income tax 64,957 Other 10,363 4,576 Total 750,092 234,091 322,820 148,330 Current liabilities 719,384 203,392 293,004 117,696 Non-current liabilities 30,708 30,699 29,816 30,634 Total 750,092 234,091 322,820 148,330 Ethylene XXI Project Loan The liabilities mentioned in this note are owed by Braskem Idesa to its non-controlling shareholder and will be paid exclusively with cash generated from the project. Income tax (“IR”) and social contribution (“CSLL”) The information related to income tax and social contribution was presented in the Company’s 2014 annual financial statements, in Note 19. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Sep/2015 Sep/2014 Sep/2015 Sep/2014 Income before IR and CSL 4,174,755 1,063,918 4,093,526 836,745 IR and CSL at the rate of 34% (361,732) (1,391,799) (284,493) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 578 (46,961) 211,226 279,524 Other permanent adjustments (15,543) 95,261 7,809 (28,994) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (313,667) (190,778) (56,634) (295) Deferred IR and CSL (1,120,715) (122,654) (1,116,130) (33,668) Total IR and CSL on income statement 39 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Assets Note Sep/2015 Dec/2014 Sep/2015 Dec/2014 Tax losses (IR) and negative base (CSL) 2,003,280 1,082,097 253,163 276,727 Goodwill amortized 6,366 7,411 6,366 7,411 Exchange variations 3,359,943 1,302,801 3,355,821 1,302,801 Temporary adjustments 84,386 151,639 792,978 526,377 Business combination 188,974 187,859 89,770 89,770 Pension plan 104,227 104,226 Deferred charges - write-off 20,906 24,854 20,848 20,848 5,663,855 4,518,946 Liabilities Amortization of goodwill based on future profitability 728,691 699,179 637,714 612,277 Tax depreciation 799,992 694,039 734,098 633,414 Temporary differences 611,512 416,230 11,703 11,704 Business combination 211,571 232,301 70,315 81,349 Additional indexation PP&E 111,283 124,762 111,283 124,762 Amortization of fair value adjustments on the assets from the acquisiton of Quattor 295,469 313,422 295,469 313,422 Other 135,945 114,239 62,876 57,929 2,894,463 2,594,172 1,923,458 1,834,857 Net presented in Balance Sheet 2,769,392 2,595,488 Assets 17(c) 3,593,693 870,206 2,595,488 493,303 (-) Liabilities 17(c) 824,301 603,490 Net 2,769,392 2,595,488 40 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (c) Net balance of deferred income and social contribution tax assets and liabilities (consolidated) Sep/2015 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 4,518,946 (1,923,458) 2,595,488 Braskem Argentina Argentina 2,509 2,509 Braskem Alemanha Germany 118,239 118,239 Braskem Idesa Mexico 840,737 (68,239) 772,498 Braskem México Serviços Mexico 3,302 3,302 Petroquímica Chile Chile 86 (36) 50 Quantiq Brazil 6,198 (3,796) 2,402 Braskem Petroquímica - business combination effects Brazil 99,205 99,205 5,589,222 3,593,693 Liabilities Braskem Petroquímica - business combination effects Brazil (141,256) (141,256) Braskem Petroquímica Brazil 74,632 (157,868) (83,236) Braskem America USA (599,809) (599,809) 74,632 Dec/2014 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 2,328,160 (1,834,857) 493,303 Braskem Argentina Argentina 3,772 3,772 Braskem Alemanha Germany 88,999 88,999 Braskem Idesa Mexico 231,504 (52,463) 179,041 Quantiq Brazil 8,393 (1,392) 7,001 Braskem Petroquímica - business combination effects Brazil 98,090 98,090 2,758,918 870,206 Liabilities Braskem Petroquímica - business combination effects Brazil (150,951) (150,951) Braskem Petroquímica Brazil 101,919 (149,897) (47,978) Petroquímica Chile Chile 51 (84) (33) Braskem America USA (404,528) (404,528) 101,970 (d) Realization of deferred income tax and social contribution In the period ended September 30, 2015, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. (e) Law 12,973 Federal Law 12,973 of May 13, 2014, created from the conversion of Provisional Presidential Decree 627 of November 11, 2013, among others, revoked the Transitional Tax System (RTT) and included additional measures. The provisions in this law are applicable from 2015, except in the event of early adoption in 2014. The Company opted for said early adoption. 41 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Sundry provisions The information on sundry provisions was presented in the 2014 annual financial statements of the Company, in Note 20. Consolidated Parent company Sep/2015 Dec/2014 Sep/2015 Dec/2014 Provision for customers rebates 45,481 66,702 25,034 31,572 Provision for recovery of environmental damages 73,269 102,534 65,202 98,659 Judicial and administrative provisions 400,128 412,811 349,787 362,733 Other 18,216 12,177 Total 537,094 594,224 440,023 492,964 Current liabilities 54,377 88,547 33,241 53,049 Non-current liabilities 482,717 505,677 406,782 439,915 Total 537,094 594,224 440,023 492,964 The composition of provisions for judicial and administrative suits is as follows: Consolidated Parent company Sep/2015 Dec/2014 Sep/2015 Dec/2014 Labor claims 100,149 141,240 89,238 127,311 Tax claims Income tax and social contribution 38,962 35,682 PIS and COFINS 43,312 39,145 43,312 39,145 ICMS - interstate purchases 102,318 94,732 102,318 94,732 ICMS - other 13,896 12,559 13,896 12,559 Other tax claims 99,551 88,202 99,083 87,735 Societary claims and other 1,940 1,251 1,940 1,251 400,128 412,811 349,787 362,733 42 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Post-employment The information on post-employment and defined-benefit plans was presented in the 2014 annual financial statements of the Company, in Note 21. The amounts recognized are as follows: Consolidated Sep/2015 Dec/2014 Petros Plan (i) 336,357 Defined benefit Novamont Braskem America 24,555 18,356 Plano Braskem Alemanha 74,755 50,820 Total 99,310 405,533 Current liabilities 336,357 Non-current liabilities 99,310 69,176 Total 99,310 405,533 (i) On January 6, 2015, PREVIC – National Superintendence for Supplementary Pension Plans issued an official letter to the Management of Braskem requesting the contribution related to the capital deficit of the Petros Copesul Plan on the date of approval of the withdrawal of sponsorship (October 2012), restated by the IPCA consumer price index + 6% p.a. through December 31, 2014. This amount, restated in accordance with the aforementioned calculation, was settled in February 2015 for R$358,563. Contingencies (a) Allegations In early March 2015, declarations made by defendants in lawsuits filed against third parties were made public, in which Braskem and two of its former executive officers were cited in allegations of supposed improper payments between 2006 and 2012 to benefit the Company in raw-material supply agreements entered into with Petrobras ("Allegations"). To the extent of the knowledge of Braskem’s Management, Braskem is not a defendant in any criminal or civil proceeding in Brazil regarding the Allegations. In light of such facts, the Company's Management and Board of Directors approved in April the internal plan for investigation into the Allegations ("Investigation"), which is being carried out by law firms experienced in similar cases in the United States and in Brazil. The law firms are working under the coordination of an ad hoc committee formed by members of its Board of Directors, specially created for this purpose. Several measures have been taken in connection with the Investigation, including: (i) Voluntary announcement about the Investigation and periodical updates sent to regulatory agencies of capital markets in Brazil (Securities and Exchange Commission of Brazil - CVM) and the United States (Securities and Exchange Commission – SEC, and the Department of Justice - DOJ); (ii) Publication of three Material Fact notices and three Notices to the Market to clarify the news reports and to keep shareholders and the market informed of actions taken by the Company; (iii) Periodically updating the Audit Board and external auditors about the progress of the Investigation and of the actions already taken. Braskem and its subsidiaries are subject to a series of anticorruption and anti-bribery laws in the countries where they operate, and have been implementing a series of procedures and controls are continuously being improved. 43 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated On the other hand, if any of the allegations proves to be true, the Company may be subject to the penalties envisaged in law. At this moment, the Company Management has no way of estimating the duration or outcome of the Investigation and, consequently, whether it will have any impact on future financial statements. The Management is committed to taking all the necessary measures to clarify the facts and will keep the market informed of any progress on this matter. (b) Class actions A class action has been filed in the U.S. courts by the Boilermaker-Blacksmith National Pension Trust, Lead Plaintiff. The Company hired a specialized U.S. firm and is waiting for the consolidated complaint to be filed by the Lead Plaintiff to be formally notified and present its defense. (c) Labor The changes in the main labor claims are: (c.1) In the class action suits filed by the Trade Union of Petrochemical and Chemical Workers of Triunfo, Rio Grande do Sul, in the second quarter of 2005, claiming the payment of overtime, agreements were reached between the parties in April 2015, with the disbursement of the amount that had been provisioned prior to December 31, 2014. (c.2) In the class action suits filed by the Trade Union of Petrochemical and Chemical Workers of Triunfo, Rio Grande do Sul, in the third quarter of 2010, claiming the payment of overtime related to breaks during work shifts and the inclusion of overtime in the calculation of the weekly remunerated rest, in the restated amount of R$351,230, the following developments occurred: (i) the Superior Labor Court (“TST”) upheld the appeal by Braskem to eliminate breaks during work shifts, with the Trade Union filing an appeal at the TST, where it is pending trial (the amount of the suit is R$303,285); and (ii) judgment for plaintiff in the suit involving the inclusion of overtime in the calculation of the weekly remunerated rest, which was upheld by the Regional Appellate Labor Court ("TRT"), for which Braskem appealed to the TST, which ordered the case to be sent back to the TRT for a new trial (the amount of this suit is R$47,945). Given the current stage of these suits, it is not possible to estimate when they will be concluded. No judicial deposit or other form of security was made for these suits. (d) Other Contingencies Braskem has other contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified as possible by the Management of the Company. The description of the main contingent liabilities of the Company was presented in the 2014 annual financial statements, in Note 22. 44 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2014 annual financial statements, in Note 24. (a) Capital Amount of shares Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,952 47.03% 75,523,439 21.89% 287,950,391 36.12% BNDESPAR 40,102,837 11.62% 40,102,837 5.03% ADR (i) 36,486,866 10.58% 36,486,866 4.58% Other 12,907,077 2.86% 112,472,480 32.60% 593,818 100.00% 125,973,375 15.80% Total 451,668,652 100.00% 343,768,120 99.64% 593,818 100.00% 796,030,590 99.85% Treasury shares 80,000 0.02% 80,000 0.01% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Stock buyback programs On February 11, 2015, Braskem’s Board of Directors approved the fifth program for the repurchase of shares effective for the period between February 19, 2015 and February 19, 2016, through which the Company may acquire up 3,500,000 class A preferred shares at market price. During the period ended September 30, 2015, the Company repurchased 80,000 shares for R$927. The weighted average price of repurchased shares is R$11.58 (lowest price of R$10.94 and highest price of R$11.90). (c) Dividends On April 9, 2015, the Annual Shareholders Meeting approved the declaration of dividends in the amount of R$482,593, which started to be paid on April 23, 2015, of which R$273,796 was made available to the holders of common shares and R$208,437 and R$360 was made available to the holders of the class “A" and class “B" preferred shares, respectively. 45 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated (d) Other comprehensive income - shareholders' equity Parent company and consolidated Defined Foreign Additional Deemed benefit Foreign currency Loss indexation of cost of plan actuarial sales Cash flow translation on interest PP&E PP&E Gain (loss) hedge hedge adjustment in subsidiary (i) (i) (ii) (iii) (iii) (iv) (v) Total On December 31, 2013 272,069 19,240 242,407 Additional indexation Realization by depreciation or write-off assets (30,951) Income tax and social contribution 10,521 10,521 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,098) (1,098) Income tax and social contribution 375 375 Foreign sales hedge Exchange rate (732,483) (732,483) Income tax and social contribution 249,044 249,044 Fair value of Cash flow hedge Change in fair value (162,440) (162,440) Transfer to result 20,117 20,117 Income tax and social contribution 22,985 22,985 Foreign currency translation adjustment 64,105 64,105 On September 30, 2014 251,639 18,517 306,512 On December 31, 2014 244,831 18,275 387,287 Additional indexation Realization by depreciation or write-off assets (26,344) Income tax and social contribution 5,915 5,915 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,096) (1,096) Income tax and social contribution 372 372 Foreign sales hedge Exchange rate (10,279,479) (10,279,479) Income tax and social contribution 3,439,734 3,439,734 Fair value of Cash flow hedge Change in fair value (633,706) (633,706) Transfer to result (61,212) (61,212) Income tax and social contribution 231,211 231,211 Losses in controlling interests (129) (129) Fair value of cash flow hedge from jointly-controlled 8,162 8,162 Foreign currency translation adjustment 934,483 934,483 On September 30, 2015 224,402 17,551 1,321,770 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 46 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Earnings per share The information related to the earnings per share of the Company was presented in its 2014 annual financial statements, in Note 25. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Sep/2015 Sep/2014 Profit for the period attributed to Company's shareholders 2,920,762 802,782 Distribution of dividends attributable to priority: Preferred shares class "A" 208,409 208,437 Preferred shares class "B" 360 360 208,769 208,797 Distribution of 6% ​​of unit value of common shares 273,824 273,796 Distribution of plus income, by class Common shares 1,384,417 181,793 Preferred shares class "A" 1,053,752 138,396 2,438,169 320,189 Reconciliation of income available for distribution, by class (numerator): Common shares 1,658,241 455,589 Preferred shares class "A" 1,262,161 346,833 Preferred shares class "B" 360 360 2,920,762 802,782 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" (i) 343,788,633 343,848,120 Preferred shares class "B" 593,818 593,818 796,051,103 796,110,590 Profit per share (in R$) Common shares 3.6714 1.0087 Preferred shares class "A" 3.6713 1.0087 Preferred shares class "B" 0.6062 0.6062 (i) Calculation of weighted average of outstanding shares at the beginning of the period, adjusted by the number of shares repurchased during the period ended September 30, 2015, multiplied by a weighted time factor: Preferred shares class "A" Outstanding Weighted Note shares average Balance at December 31, 2014 343,848,120 343,848,120 Repurchase of treasury shares 21(b) (80,000) (59,487) Balance at September 30, 2015 343,768,120 343,788,633 47 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Net sales revenues The information on net sales revenue was presented in the 2014 annual financial statements of the Company, in Note 26. Consolidated Parent company Sep/2015 Sep/2014 Sep/2015 Sep/2014 Sales revenue Domestic market 23,238,104 24,754,843 22,401,365 17,247,160 Foreign market 16,777,831 14,916,568 7,255,276 5,572,950 40,015,935 39,671,411 29,656,641 22,820,110 Sales deductions Taxes (4,821,131) (4,977,136) (4,325,303) (3,061,261) Sales returns (244,088) (274,578) (222,096) (183,181) (5,065,219) (5,251,714) (4,547,399) (3,244,442) Net sales revenue 34,950,716 34,419,697 25,109,242 19,575,668 Financial results The information on financial results was presented in the 2014 annual financial statements of the Company, in Note 29. Consolidated Parent company Sep/2015 Sep/2014 Sep/2015 Sep/2014 Financial incomes Interest income 312,700 216,273 202,696 195,409 Monetary variations 100,343 38,734 80,489 37,919 Exchange rate variations 1,162,524 234,822 2,860,250 176,960 Other 41,967 27,397 28,009 22,266 1,617,534 517,226 3,171,444 432,554 Financial expenses Interest expenses (1,253,053) (924,449) (1,359,960) (921,169) Monetary variations (274,616) (238,987) (274,723) (239,263) Exchange rate variations (752,326) (232,032) (2,013,197) (84,940) Inflation adjustments on fiscal debts (104,658) (33,185) (85,763) Discounts granted (109,835) (82,368) (64,077) (32,778) Loans transaction costs - amortization (48,841) (26,277) (3,838) (4,104) Adjustment to present value - appropriation (418,284) (355,017) (315,576) Other (135,388) (159,980) (66,821) (63,811) Total Consolidated Parent company Sep/2015 Sep/2014 Sep/2015 Sep/2014 Interest income Held for sale 73,564 21,537 28,830 21,537 Loans and receivables 147,246 126,244 132,841 119,019 Held-to-maturity 25,889 25,213 25,889 25,213 246,699 172,994 187,560 165,769 Other assets not classifiable 66,001 43,279 15,136 29,640 Total 312,700 216,273 202,696 195,409 48 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Expenses by nature The information on expenses by nature was presented in the 2014 annual financial statements of the Company, in Note 30. Consolidated Parent company Sep/2015 Sep/2014 Sep/2015 Sep/2014 Raw materials other inputs (22,938,848) (25,942,381) (15,810,681) (14,612,748) Personnel expenses (1,752,372) (1,603,458) (1,234,196) (1,004,745) Outsourced services (1,164,547) (1,265,971) (875,084) (722,756) Tax expenses (10,419) (6,801) (6,305) (4,711) Depreciation, amortization and depletion (1,574,343) (1,519,392) (1,327,692) (945,656) Freights (1,335,933) (1,124,833) (950,334) (719,735) Other operating income (expenses), net (223,451) (409,750) (95,467) Total 49 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Segment information The information by segment was presented in the 2014 annual financial statements, in Note 31. Sep/2015 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 17,972,314 (14,806,597) 3,165,717 (456,781) (19,260) 2,689,676 Polyolefins 15,200,722 (11,801,749) 3,398,973 (876,621) (68,205) 2,454,147 Vinyls 2,055,969 (1,847,439) 208,530 (160,865) 15,076 62,741 USA and Europe 5,876,449 (5,117,181) 759,268 (307,155) 1,859 453,972 Chemical distribuition 638,611 (499,976) 138,635 (91,433) (3,000) 44,202 Total 41,744,065 7,671,123 5,704,738 Other segments (i) 442,469 (446,861) (4,392) (64,677) (60,848) (129,917) Corporate unit 101,938 1,701 (30,374) 73,265 Braskem consolidated before eliminations and reclassifications 42,186,534 7,666,731 1,701 5,648,086 Eliminations and reclassifications (7,235,818) 7,141,325 (94,493) (94,493) Total 34,950,716 7,572,238 1,701 5,553,593 Sep/2014 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 19,148,784 (17,242,525) 1,906,259 (500,791) 213,222 (ii) 1,618,690 Polyolefins 13,825,412 (11,821,667) 2,003,745 (704,435) (28,546) 1,270,764 Vinyls 2,016,653 (1,895,541) 121,112 (141,135) 25,955 5,932 USA and Europe 5,930,584 (5,529,119) 401,465 (227,301) 21,593 195,757 Chemical distribuition 640,841 (534,898) 105,943 (76,672) (10,405) 18,866 Total 41,562,274 4,538,524 221,819 3,110,009 Other segments (i) 272,927 (196,896) 76,031 (113,910) (260) (38,139) Corporate unit (54,333) 317 (113,813) (167,829) Braskem consolidated before eliminations and reclassifications 41,835,201 4,614,555 317 107,746 2,904,041 Eliminations and reclassifications (7,415,504) 7,245,190 (170,314) (170,314) Total 34,419,697 4,444,241 317 107,746 2,733,727 (i) This segment includes the results of the subsidiary Braskem Idesa. (ii) Includes gain from sale of DAT (Note 1(a)). 50 Braskem S.A. Notes to the financial statements at September 30, 2015 All amounts in thousands, unless otherwise stated Subsequent event Incident at the Petrochemical Complex in Capuava, Mauá (SP) On October 14, 2015, there was an incident at the industrial unit located at the Petrochemical Complex of Capuava in the city of Mauá, state of São Paulo. All the safety procedures were taken and the unit has been shut down as a preventive measure. The Company continues investigating the possible impacts. 51 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 6, 2015 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
